No.    90-621
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         1991


JOHN W. ROBIDOU,
            Plaintiff and Appellant,
     -vs-
JOE HEIMER,
            Defendant and Respondent.



APPEAL FROM:       District Court of the Sixth Judicial District,
                   In and for the County of Park,
                   The Honorable Byron L. Robb, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                   Larry Jent; Williams, Jent          &   Dockins, Bozeman,
                   Montana.
            For Respondent:
                   Tara DePuy; DePuy Law Firm, Livingston, Montana.

               I
                                         Submitted on briefs:   June 28, 1991
              AUG 20 891
                                                                A u g u s t 20, 1991
Filed:   CLERK OP SUPREME COUR-~
            ":7ATE OF MONTANA
Justice Fred J. Weber delivered the Opinion of the Court.

     John W. Robidou appeals the order of the District Court for
the Sixth Judicial District, Park County, confirming an arbitration
award and denying Robidouts motion to vacate.
     The issue is whether the District Court erred in confirming
an arbitration award.
     Joe Heimer sold Robidou his outfitting and guiding business.
The parties signed a written contract for the sale.         When a
dispute arose between Heimer and Robidou concerning conveyance of
certain aspects of the business, by mutual action the parties
submitted to arbitration.   Heimer filed a motion to confirm the
arbitration award with the District Court.      In confirming the
arbitration award the District Court stated:
     Robidou not only participated in arbitration proceedings
     to resolve [the dispute], but instigated such action.
     Neither party had an attorney at the original arbitration
     hearing, but both thereafter obtained one, another
     arbitration session was scheduled at the request of
     Robidoutsattorney to hear testimony of [the attorney who
     prepared the written contract] but Robidouts lawyer did
     not follow through, so the arbitrator affirmed the award.
     Robidou later complained the entire arbitration process
     was improper and the arbitrator not impartial, even
     though all [the arbitrator] in essence ordered was that
     the parties should fulfill their obligations under the
     contract.
     On appeal, Robidou maintains that the arbitration agreement
was invalid, that the arbitrator exceeded his powers and that the
arbitrator had no jurisdiction to make an award.
    As pointed out by the District Court, Robidou agreed to
arbitration; agreed to the specific arbitrator; and participated
in the arbitration without raising any objection. Robidou objected
to the arbitration only after the award was made.
     We affirm the District Court's conclusion that it found no
basis for invalidating the award.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




We Concur: